Exhibit 10.1

 

AMENDMENT TO CONTRACT

FOR SALE (AND DELIVERY) OF FOREST PRODUCTS

 

This AMENDMENT TO CONTRACT FOR SALE (AND DELIVERY) OF FOREST PRODUCTS is made
and entered into as of the 23rd day of May, 2006, by and between INTERNATIONAL
PAPER COMPANY, a New York corporation (“IP”) and BLUE RIDGE PAPER
PRODUCTS, INC., a Delaware corporation (“Blue Ridge Paper”).

 

WITNESSETH

 

WHEREAS, IP (as successor in interest to Champion International Corporation) and
Blue Ridge Paper are parties to that certain Wood Chip Supply Agreement, dated
May 14, 1999, as amended (the “Chip Agreement”), whereby IP agreed to sell and
deliver and Blue Ridge Paper agreed to purchase and receive at its Canton, North
Carolina Paper Mill (“Paper Mill”) certain hardwood chips and price chips
(“Primary Chips”) pursuant to terms and conditions thereof; and

 

WHEREAS, IP and Blue Ridge Paper entered into that certain Contract for Sale
(and Delivery) of Forest Products, dated February 5, 2004, as amended (the
“Residual Chip Agreement,” and together with the Chip Agreement sometimes
collectively referred to herein as the “Agreements”), whereby IP agreed to sell
and deliver and Blue Ridge Paper agreed to purchase and receive at its Paper
Mill certain residual hardwood chips (“Residual Chips,” and together with the
Primary Chips sometimes collectively referred to herein as the “Chips”) pursuant
to the terms and conditions thereof; and

 

WHEREAS, the parties hereto wish to further extend the term of the Agreements
and to amend and modify the Residual Chip Agreement as hereinafter set out.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which are herby
acknowledged, the parties hereto agree that the Residual Chip Agreement shall be
amended and modified as follows:

 

1.                                      Term. The term of the Agreements shall
continue indefinitely until terminated by a party hereto upon thirty (30) days’
prior written notice to the other party.

 

2.                                      Residual Chips. IP shall make a good
faith effort to purchase an incremental 21,000 tons of Residual Chips yearly to
be delivered to the Royal Blue Chip Mill for shipment to Blue Ridge Paper’s
Paper Mill. Said amount shall be over and above the volume commitment of 265,000
tons of Primary Chips pursuant to the Chip Agreement. Further, IP hereby grants
to Blue Ridge Paper a right of first refusal with respect to the first 21,000
tons of Residual Chips it purchases and receives at its Royal Blue Chip Mill. IP
will deliver said 21,000 tons of Residual Chips in increments of 400 – 500 tons
(4 - 5 rail cars) per week in each given year.

 

--------------------------------------------------------------------------------


 

3.                                      Storage, Shipping and Title / Risk of
Loss. IP shall no longer be required to store the Residual Chips separately
from the Primary Chips on IP’s pads at its Royal Blue Chip Mill. Further, both
the Residual Chips and the Primary Chips may be loaded onto rail cars and
shipped together to the Paper Mill and, except as modified by the following
sentences of this section, the provisions of the Chip Agreement regarding the
shipment of Chips shall remain in full force and effect and govern said
shipments.

 

4.                                      Pricing. Pricing of all Chips delivered
hereunder will be based on the blended volume of Primary Chips and Residual
Chips. The blended price will be calculated by using a weighted average of the
previous month’s average Residual Chips’ delivered costs, including the current
1.4% calculation for pre-screening loss, and the previous month’s average
Primary Chips’ costs, including their processing, overhead and procurement
costs. Any adjustments for price correction shall be made the last week of the
month retroactively for the first day of that month. A breakdown of the volume
ratio and prices of Primary Chips and Residual Chips will be made to Blue Ridge
Paper upon requests.

 

5.                                      Additional Provisions. The Agreements
shall remain in full force and effect except to the extent hereby modified and
they are hereby ratified and confirmed by the parties hereto.

 

This Amendment shall be binding on the parties hereto and their respective
successors and assigns.

 

Executed as of the date first hereinabove set out.

 

 

INTERNATIONAL PAPER COMPANY

 

 

 

By:

/s/ Jim Fitzgerald

 

 

 

 

 

Its:

Region Manager

 

 

 

 

BLUE RIDGE PAPER PRODUCTS INC.

 

 

 

By:

/s/ Robert M. Shanahan

 

 

 

 

 

Its:

VP Manufacturing

 

 

--------------------------------------------------------------------------------


 

[g155411kii001.jpg]

 

Jim Fitzgerald

1515 Bourne Street

Region Manager

Georgetown, SC

 

29440

 

PHONE 843 520 5600

 

FAX 843 527 1583

 

 

May 23, 2006

 

Dear Jerry:

 

Based on several discussions, the following is a summary of issues that
International Paper and Blue Ridge Paper discussed and agreed to implement.
These operational processes will become effective with our signatures
acknowledging this agreement.

 

AGREEMENT OF PROVISIONS FROM FEBRUARY, 2006

 

1.               IP agrees to maintain a minimum on-hand inventory of chip tons
as follows:

 

(a)     At the Royal Blue Chip Mill, IP will maintain an inventory of Hardwood
Chip tons of not less than the quantity specified below for each corresponding
month:

 

Month

 

Hardwood Chip Tons

 

January

 

18,000

 

February

 

16,000

 

March

 

14,000

 

April

 

12,000

 

May

 

12,000

 

June

 

10,000

 

July

 

10,000

 

August

 

12,000

 

September

 

14,000

 

October

 

16,000

 

November

 

19,000

 

December

 

20,000

 

 

(b)    At the Silverstreet Chip Mill, IP will maintain an inventory of Pine Chip
tons of not less than the quantity specified below for the corresponding month:

 

Month

 

Hardwood Chip Tons

 

January

 

24,000

 

February

 

23,000

 

March

 

19,000

 

April

 

15,000

 

May

 

12,000

 

June

 

12,000

 

 

--------------------------------------------------------------------------------


 

July

 

12,000

 

August

 

12,000

 

September

 

13,000

 

October

 

18,000

 

November

 

24,000

 

December

 

24,000

 

 

IP and Blue Ridge Paper agree that the inventory may be stored in both roundwood
and chip form. Additionally, both parties agree that deviations from this
schedule may be necessary from time to time and are acceptable if agreed to by
both parties.

 

2.               IP will make every reasonable effort to offer substitute chips
from other IP chipping locations for any shortfall of normal orders at
Silverstreet or Royal Blue chip mills.

 

3.               IP will modify month end invoices to eliminate “partial week
billings” for in-transit loads after the January 2006 invoice.

 

4.               Blue Ridge Paper further agrees to comply with the payment
terms of the Wood Chip Supply Agreement dated May 14, 1999 and shall make
payment to IP within seven days of the date of invoice. IP shall invoice Blue
Ridge Paper weekly.

 

 

 

With Regards

 

 

 

/s/ Jim Fitzgerald

 

 

Jim Fitzgerald

 

Region Manager

 

 

AGREED TO AND ACCEPTED

BY:

 

BLUE RIDGE PAPER PRODUCTS, INC.

 

 

By:

/s/ Robert M. Shanahan

 

 

 

Its:

VP Manufacturing

 

 

 

Date:

7/12/06

 

 

--------------------------------------------------------------------------------